Citation Nr: 0836258	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-24 416A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That decision, in pertinent 
part, denied entitlement to service connection for 
hypertension.


FINDING OF FACT

On September 4, 2008, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his claim of 
entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant. 38 C.F.R. § 20.204.  The appellant has withdrawn 
the appeal as to his claim of entitlement to service 
connection for hypertension.

Therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and the appeal is 
dismissed.



ORDER

The claim of entitlement to service connection for 
hypertension is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


